Citation Nr: 1310343	
Decision Date: 03/27/13    Archive Date: 04/09/13

DOCKET NO.  09-20 268	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUE

Entitlement to an effective date earlier than March 6, 1992, for the grant of service connection for posttraumatic stress disorder (PTSD) for purposes of accrued benefits.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and her daughter


ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel


INTRODUCTION

The Veteran had active service from February 1951 to April 1953.  He died in March 2001.  The appellant claims as his surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York.

In April 2011, the appellant and her daughter testified before the undersigned Veterans Law Judge, seated at the RO (Travel Board hearing).  A transcript of this hearing is of record.

This issue was denied by the Board in a May 2012 decision.  The appellant appealed this determination to the Veterans Claims Court.  In October 2012, the Court Clerk granted a Joint Motion for Remand (JMR), vacating the Board's May 2012 decision, and returning this issue to the Board for further consideration.  


FINDINGS OF FACT

1.  The Veteran's application to reopen service connection for a nervous disorder was denied by the RO in October 1981, and he was informed of this determination that same month.  He did not file a timely notice of disagreement, and this determination became final.  

2.  The Veteran's application to reopen service connection for a nervous disorder was received on May 18, 1990.  This application was the basis for VA's subsequent December 1992 rating decision granting service connection for PTSD, effective March 6, 1992.  He filed a timely notice of disagreement regarding this assigned effective date.  

3.  During the pendency of this appeal, the Veteran died in March 2001.  The appellant filed a timely claim for accrued benefits.  


CONCLUSION OF LAW

The criteria for an effective date of May 18, 1990, and no earlier for the grant of service connection for PTSD on an accrued benefits basis have been met.  38 U.S.C.A. §§ 5101, 5121, 7105 (West 1991); 38 U.S.C.A. §§ 5110, 7105 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.151, 3.400 (2012).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant contends that the Veteran would have been entitled to an earlier effective date for the grant of service connection for PTSD had the claim been adjudicated during his life time.  She and her daughter testified that he had experienced psychiatric symptoms for many years due to his service in Korea during the Korean Conflict.  

Under the relevant laws and regulations, upon the death of a veteran, his or her lawful surviving spouse may be paid periodic monetary benefits to which the veteran was entitled at the time of death, and which were due and unpaid, based on existing rating decisions or other evidence that was on file when the veteran died.  38 U.S.C.A. § 5121(a)(2) (West 2002 & Supp. 2012); 38 C.F.R. § 3.1000(a)(1) (2012).  

Accrued benefits are defined as periodic monetary benefits to which an individual was entitled at death based on evidence in the file at death and due and unpaid for a period not to exceed two years prior to the last date of entitlement (the veteran's death).  38 U.S.C.A. § 5121(a); 38 C.F.R. § 3.1000(a).  

The Board notes that the statute governing accrued benefits, 38 U.S.C.A. § 5121, was amended during the pendency of this appeal to eliminate the prior two-year restriction on the payment of accrued benefits.  The revision to the statute applies only to deaths occurring on or after the date of enactment, which was December 16, 2003.  See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 104, 117 Stat. 2651 (Dec. 16, 2003).  In this case, the Veteran died in March 2001, and the claim has been considered under the version of 38 U.S.C.A. § 5121(a) as in effect prior to December 16, 2003.  

An appellant may not furnish additional evidence that could be used to substantiate his or her claim, and VA may not develop additional evidence that would substantiate the claim of entitlement to accrued benefits.  Only evidence contained in the claims file at the time of a veteran's death, or certain VA and service department records considered constructively in the claims file at that time, may be considered in adjudicating a claim for accrued benefits.  38 C.F.R. §§ 3.1000(a), (d)(4); Hayes v. Brown, 4 Vet. App. 353 (1993); see also Ralston v. West, 13 Vet. App. 108 (1999).  

To prevail on an accrued benefits claim, the record must establish that: (1) the appellant has standing to file a claim for accrued benefits, (2) the veteran had a claim pending at the time of his or her death, (3) the veteran would have prevailed on the claim if he or she had not died, and (4) the claim for accrued benefits was filed within one year of the veteran's death.  See 38 U.S.C.A. §§ 5101, 5121; 38 C.F.R. § 3.1000; see also Jones v. West, 136 F.3d 1299 (Fed. Cir. 1998).  

In this case, at the time of his death in March 2001, the Veteran had a pending claim for an effective date prior to March 6, 1992, for the grant of service connection for PTSD.  In April 2001, the appellant filed a claim for accrued benefits, to include the claim for an earlier effective date for the grant of service connection for PTSD.  

he Board finds that the accrued benefits claim was filed in a proper and timely manner.  After the claim was denied in a March 2008 rating decision, she properly appealed that decision to the Board; therefore, an accrued benefits claim for an earlier effective date for the grant of service connection for PTSD is in appellate status and before the Board.  

The appellant essentially contends that the Veteran would have prevailed on his claim for an earlier effective date for the grant of service connection for PTSD if he had not died.  He made many arguments in support of his claim for an earlier effective date for service connection for PTSD prior to his death.  The Board notes that some of his arguments touched on elements from his entire history with the VA disability compensation system.  

As a procedural matter, VA initially granted the Veteran's claim for service connection for a stomach ulcer disorder in a May 1962 rating decision.  In March 1968, he filed a claim for an increased rating for what he referred to as his "ulcer condition."  In an August 1968 rating decision, VA granted an increased rating of 20 percent for an ulcer disability.  

In July 1979, the Veteran filed a claim for an increased rating for what he termed a "stomach disorder and a nervous condition."  VA, in pertinent part, treated this claim as an initial claim for service connection for a psychiatric disorder, as the record indicated that he had never filed a formal or informal claim for service connection for a psychiatric disorder previously.  

Eventually, the Board denied the claim for service connection for a psychiatric disorder in a March 1981 decision.  The March 1981 Board decision denying the Veteran's initial claim for service connection for a psychiatric disorder is final.  38 U.S.C.A. § 7104 (West 2002).  That same year, he again filed a service connection claim for a nervous condition.  This claim was denied by the RO in October 1981, and he was so informed that same month, and did not file a timely notice of disagreement; thus, the October 1981 rating decision became final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1100 (2012).  

In May 1990, the Veteran again filed a claim for an increased rating for what he termed his service-connected "ulcers and nervous condition."  The RO classified the claim, in pertinent part, as an application to reopen a previously denied claim for a psychiatric disorder.  In October 1990, the RO denied the application to reopen the previously denied claim.  He filed a timely notice of disagreement (NOD) and the RO issued a February 1991 statement of the case (SOC).  

Subsequently, in May 1991, the service representative authored a memorandum to the RO that stated the Veteran's substantive appeal was not yet incorporated into the claims folder, and therefore the representative would not be filing a VA Form 646 at that time.  In this letter, the representative also indicated that he had sent the Veteran a VA Form 9 and advised him that he had until November 1991 to complete it.  The representative concluded by stating that he was returning the claims file to the RO as the Veteran had been advised of his need to perfect his appeal to the Board.

A veteran has either 60 days from the date of the RO's mailing of a SOC or the remainder of the one-year period after the mailing of the original rating decision which he seeks to appeal in order to file a timely substantive appeal to the Board.  38 U.S.C.A. § 7105.  The record does not reflect that the Veteran filed a substantive appeal within the time period outlined in 38 U.S.C.A. § 7105.  He did, however, during his lifetime assert that a VA Form 9 was filed by him at the RO in May 1991.  

In June 1996, however, the Veteran filed a VA Form 9 dated in May 1991, a copy of which he allegedly filed at the RO in May 1991.  The document submitted by the Veteran in June 1996 appears to be an original copy, and does not contain a VA date stamp or other indication that it was received by any branch of VA in 1991 or at any time prior to June 1996.  According to the JMR, the Board's May 2012 denial of the earlier effective date claim was vacated for a failure to discuss whether this VA Form 9, dated in May 1991 but not received by VA until June 1996, constituted a valid substantive appeal.  

The Board finds it need not consider that question, as it finds the Veteran's representative's May 1991 memorandum to constitute a timely substantive appeal.  First, the Board notes that a substantive appeal need not be filed on a VA Form 9.  38 C.F.R. § 20.202 (2012).  Additionally, as evidenced by the subsequent receipt of another service connection claim in March 1992, the Veteran did not abandon his claim during this time period, and did allege on several occasions that he previously filed a timely VA Form 9 in 1991.  

Moreover, the Court has held that 38 U.S.C.A. § 7105 does not compel the Board to dismiss the Veteran's claim for failure to file a timely VA Form 9 or substantive appeal; rather, the Court has found that the timely filing requirement, by its plain language, is merely permissive.  Gomez v. Principi, 17 Vet. App. 369, 372-73 (2003).  Thus, the Board may, in its own discretion, waive any such requirement.  

The Board having found that the Veteran perfected his appeal of the October 1990 rating decision which denied reopening service connection for a nervous condition, an earlier effective date may be awarded.  Specifically, the Board finds that because the Veteran's application to reopen is date-stamped as having been received by VA on May 18, 1990, an effective date for the award of service connection for PTSD is warranted from that date.  

The Board must next consider entitlement to an effective date prior to May 18, 1990, as asserted by the Veteran prior to his death.  The Board finds that the appellant is not entitled to an effective date earlier than May 18, 1990, for the grant of service connection for PTSD for purposes of accrued benefits.  

The effective date for an award of service connection is the day following separation from active service, if the claim is received within one year after separation from service; otherwise, the effective date is the later of the date of receipt of claim or the date that entitlement to service connection arose.  38 U.S.C.A. § 5110 (West 2002 & Supp. 2012); 38 C.F.R. § 3.400(b)(2) (2012).  

A "claim" is defined in the VA regulations as "a formal or informal communication in writing requesting a determination of entitlement, or evidencing a belief in entitlement, to a benefit."  38 C.F.R. § 3.1(p) (2012).  An informal claim is "[a]ny communication or action indicating an intent to apply for one or more benefits."  It must "identify the benefit sought."  38 C.F.R. § 3.155(a) (2012).  

VA must look to all communications from a claimant that may be interpreted as applications or claims, formal and informal, for benefits and is required to identify and act on informal claims for benefits.  Servello v. Derwinski, 3 Vet. App. 196, 198 (1992).  If VA fails to forward an application form to the claimant after receipt of an informal claim, then the date of the informal claim must be accepted as the date of claim for purposes of determining an effective date.  Id. at 200.

It is apparent from the record that the Veteran did not file a claim for PTSD within one year after separation of service; therefore, that provision of the regulation is not applicable here.  Rather, the effective date will be the date of the claim or date entitlement arose, whichever is later.

Upon review of the record, the Board finds that the Veteran had, prior to May 1990, filed for service connection for several disabilities, to include a nervous condition.  Such a claim was most recently denied by VA in October 1981, when the RO found that a reopening of this previously-denied service connection claim for a nervous condition was not warranted.  He was informed of this determination that same month, and did not file any document which could reasonably be accepted as a timely notice of disagreement.  Therefore, the October 1981 rating decision became final.  

Subsequent to that rating decision, he filed additional compensation claims for other, unrelated disabilities.  These included a November 1981 service connection claim for a hernia, and a February 1987 claim for an increased rating for an ulcer, as well as for compensation for residuals of a 1985 VA surgery on his right foot and for service connection for a back disorder.  The record does not reflect, and the appellant does not point to, any unadjudicated claim for service connection for a psychiatric disorder, or a non-final determination as to such a claim, prior to May 18, 1990.  

Similarly, the evidence of record does not support a finding that the Veteran was entitled to service connection for PTSD in the one-year preceding the filing of the May 1990 claim, as no records were filed by him or received by VA in the year prior to that date, and no competent evidence has been received indicating eligibility arose within a year of the receipt of his May 1990 claim.  

In sum, the Board finds that the Veteran filed an application to reopen a previously denied claim for service connection for a psychiatric disorder on May 18, 1990, and this application was subsequently granted by VA in December 1992.  Therefore, an effective date of May 18, 1990, and no earlier, for the award of service connection for PTSD is warranted.  There is no indication of an unadjudicated formal or informal claim prior to that date and the evidence does not show that entitlement to PTSD arose within a year prior to that date.  

Finally, as provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2012).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

When VCAA notice is delinquent or erroneous, the "rule of prejudicial error" applies.  See 38 U.S.C.A. § 7261(b)(2) (West 2002).  In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  

The appellant's earlier effective date claim arises from the Veteran's disagreement with the initial evaluation following the grant of service connection.  Courts have held that once service connection is granted the claim is substantiated, additional notice is not required and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, no further notice is needed under VCAA.

As to VA's duty to assist, the appellant's representative presented written argument on her behalf and she further submitted both written evidence and testified at a hearing before the Board in April 2011.  As noted above, for purposes of accrued benefits, with some exceptions not applicable here, no further evidence can be submitted to the file in considering the claim.  Therefore, no additional medical evidence has been submitted or considered.

The Board further finds that no additional assistance is required to fulfill VA's duty to assist.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).  The available evidence has been obtained in order to make an adequate determination as to this claim.  Significantly, neither the appellant nor her representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  

Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Adjudication at this time is proper.  




	(CONTINUED ON NEXT PAGE)


ORDER

Entitlement to an effective date of May 18, 1990, and no earlier, for the award of service connection for PTSD on an accrued benefits basis is granted.  



____________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


